Title: From James Madison to Albert Gallatin, 24 May 1804
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, May 24th. 1804.
I have the honor to enclose copies of the communications, which have passed between the office of Discount and Deposit and myself, relative to certain monies recovered by Mr. G. W. Erving in London on account of the capture of American Vessels, and which it has been determined to pay in this City to the persons having a right to it. As the Directors of the office have accepted the terms on which I proposed to them to pay it and have designated their Cashier Mr. James Davidson to draw the Bills, in order to its transfer from London, I request you will be pleased to give the necessary instructions to Sir Francis Baring & Co. for effectuating the arrangement. Mr. Davidson will on application lodge the Bills on the Treasury to be forwarded with the instructions. I am &c.
James Madison.
